Case 2:16-cv-01573-KM-MAH Document 32 Filed 07/08/19 Page 1 of 3 PagelD: 338

Antonia Lerner
2639 east 64 street
Brooklyn, NY 11234

Honorable Judge Kevin McNulty
50 Walnut Street
Newark, NJ 07102

Dear Honorable Judge McNulty,

My name is Antonia Lerner and | wanted to write you a letter asking to
please grant me an appeal to my case even though J missed the timeline (without my
knowledge). I was notified | missed the deadline after calling the Newark office
number

Your Honor, | kindly request that you please grant me an extension of an appeal and
not to close my case or the ability to have my appeal reviewed please. | have serious
health condition issues and can not afford an attorney at the moment and was
mourning the passing of my maternal grandmother.

Your Honor, please allow me a few brief moments to voice my case that I
litigated, myself, against my former employer Citigroup Inc. | would like to present
to you in a short summary what I had illegally and unfairly endured from my former
employer.

I was employed with Citigroup from June 1, 2001 until I went on maternity leave on
January 2014. | had stellar ratings and reviews from both my managers and peers. |
truly enjoyed my career and responsibilities. I was able to grow both professionally
and personally from the experiences | had while working in the several positions |
held.

As a single mother, I was happy to be an example to my daughter and not
become another statistic.

I married in 2012 and had severe complications with my pregnancy as I was
carrying twins. My doctor ordered me on bedrest and | still continue to work full-
time. I was hospitalized end of January 2014 and stayed in the hospital until I gave
birth February 24, 2014. This was the second time I took a disability leave from my
job. The first time was in 2003 when I was in a serious car accident and broke my
foot and was in a leg cast.

Right before I went on leave, I had my bi-annual review with my manager
who had advised me that I was continuing to do a great job and that I was in line for
a VP promotion. At the time I was an officer of the bank at an AVP title status. Being
told that I would become a VP was the most amazing news of my career. I was
excited to grow and take on more responsibility.

The pregnancy and birth caused multiple health issues that required me to
stay home longer then the short-term disability leave. Subsequently, I applied and
went on long-term disability. I knew, by reading the employee handbook, that as
long as I came back to work before a year leave of absence then my job would be
secured. Also, during my leave, I received calls from co-workers asking me if I was
Case 2:16-cv-01573-KM-MAH Document 32 Filed 07/08/19 Page 2 of 3 PagelD: 339

planning on coming back and I replied that I in fact was planning to return to work
full-time.

I called my HR representative Donald Doidge January 2015 to advise that I
wish to come back to work. He told me that I needed clearance from my doctor,
which I had my doctor fax immediately. He said that he would notify my manager
and work on the process and get back to me. We communicated back and forth and
a date was decided for me to go back to work.

I then received a call from Mr. Doidge that my job was terminated because I was out
of work for longer then a year. I reminded him that this was incorrect information
and he said he would look into it and call me back.

Mr. Doidge called me back and said that my job was no longer available. I told him
that as per employee handbook, I am guaranteed a job and he said he would look
into finding me another job. I told him that I would file a case with EEOC and report
this case and go to the media and social media.

I was called back after Mr. Doidge came back from vacation (after leaving message
with his supervisor) and he told me that he was sorry and that I no longer had a job.
1 was devastated. He told me to lock for a job online and said that there was nothing
else he can help me with. My online access was locked and was unable to look
internally for a job. He said that my job was sent to India.

1 opened a case with EEOC and started a complaint process. I was
unemployed.

After some time Mr. Doidge called me back and said that he had great news
and that my job was available. | asked him how is that possible if he said it sent to
India. He said that that was not the case and asked me to come back. I was very
happy and made arrangements to come in on Monday as we spoke on Friday
afternoon.

J came into work on Monday and worked for three weeks. After three weeks I was
laid off AGAIN with the excuse that my job was sent to India AGAIN.

I spoke with my a consultant who worked under me and he advised that after me
getting laid off, he was offered a fulltime position (that I worked at for over 10
years). He was offered a position as a full-time employee from consultant.

Citigroup had a position in my team and offered to him. When I asked why they
offered him the position, they replied that this was not true until I threatened to
subpoena and was then advised that this was the case once litigation started against
them. They hid this fact and lied about it.

Citigroup laid me off even though I came back before a year deadline, gave
me the run around, laid me off with excuse that job was sent to India and then took
me back for the SAME job and then laid me off again and offered a high-paying
consultant a full-time position. A consultant that I trained and worked under me.

I have been able to work since this incident and have developed tremendous health
issues related to my ordeal. The stress and anxiety has caused me to develop
fibromyalgia, depression and anxiety. | am on numerous medications and feel that |
have been punished because I gave birth to my twins.

I did not have funds to hire an attorney and pro-bono lawyers were afraid to take
this case because they called Citigroup Goliath and they said J was a “little person
without a voice”.
I ' ! qT

Case 2:16-cv-01573-KM-MAH Document 32 Filed 07/08/19 Page 3 of 3 PagelD: 340

lam humbly asking that you please review my initial motion and “hear” my voice.
The fact that they rehired me was premeditated to try to save themselves from
litigation.

I ask that you please allow me to appeal and review my case.

I thank you in advance and wish you all the best.

Thank you andRegards, V
}

Antonia Lerner
